

 
 

--------------------------------------------------------------------------------

 

 
 
EMPLOYMENT AGREEMENT
 
 
 
This EMPLOYMENT AGREEMENT (the "Agreement") is made as of August 1, 2008 by and
between PEPCO HOLDINGS, INC. (the "Company") and JOSEPH M. RIGBY (the
"Executive").
 
RECITALS:
 
The Board of Directors of the Company (the "Board of Directors") recognizes that
outstanding management of the Company is essential to advancing the best
interests of the Company, its shareholders and its subsidiaries.  The Board of
Directors believes that it is particularly important to have stable, excellent
management at the present time.  The Board of Directors believes that this
objective may be achieved by giving key management employees assurances of
financial security for a period of time, so that they will not be distracted by
personal risks and will continue to devote their full time and best efforts to
the performance of their duties.
 
The Company and the Executive had entered into an employment agreement as of
August 1, 2002, which will expire by its terms July 31, 2008 (the "Prior
Agreement").  In order to achieve the objectives stated above, the Human
Resources Committee of the Board of Directors (the "Committee") has recommended,
and the Board of Directors has approved, entering into this employment agreement
with the Executive.  The Executive is a key management executive of the Company
and is a valuable member of the Company's management team.  The Company
acknowledges that the Executive's contributions to the past and future growth
and success of the Company have been and will continue to be substantial.  The
Company and the Executive are entering into this Agreement to induce the
Executive to remain an employee of the Company and to continue to devote his
full energy to the Company's affairs.  The Executive has agreed to continue to
be employed by the Company under the terms and conditions hereinafter set forth.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual undertakings
contained in this Agreement, the parties agree as follows:
 
1. Term of this Agreement.  The term of this Agreement shall begin on August 1,
2008 (the "Effective Date") and shall end on the third anniversary thereof;
provided, however, that, on the second anniversary of the Effective Date and
each anniversary thereafter, the term of this Agreement shall be automatically
renewed for an additional year unless either party gives notice to the other at
least 3 months prior to such anniversary that the term of this Agreement shall
not be renewed (the initial 3 year term of this Agreement and, if extended, the
extension thereof, shall hereinafter be referred to as the "Term of this
Agreement").  Notwithstanding the foregoing, if the Executive's employment is
terminated during the Term of this Agreement and all of the Company's and the
Executive's obligations hereunder have been satisfied prior to the end of the
Term of this Agreement, this Agreement shall expire upon satisfaction of all
such obligations.
 
2. Duties.  The Company and the Executive agree that, while employed during the
Term of this Agreement, the Executive will serve in a senior management position
with the Company.  The Executive (a) will devote his knowledge, skill and best
efforts on a full-time
 

 
 

--------------------------------------------------------------------------------

 

3. basis to performing his duties and obligations to the Company (with the
exception of absences on account of illness or vacation in accordance with the
Company's policies and civic and charitable commitments not involving a conflict
with the Company's business), and (b) will comply with the directions and orders
of the Chief Executive Officer of the Company (if the Executive is not the Chief
Executive Officer of the Company) and Board of Directors (or any designee
thereof) with respect to the performance of his duties.
 
4. Affiliates. Employment by an Affiliate of the Company or a successor to the
Company will be considered employment by the Company for purposes of this
Agreement, and the Executive's employment with the Company shall be considered
terminated only if the Executive is no longer employed by the Company or any of
its Affiliates or successors. The term "Company" as used in this Agreement will
be deemed to include Affiliates and successors. For purposes of this Agreement,
the term "Affiliate" means the subsidiaries of the Company and other entities
under common control with the Company.
 
5. Compensation and Benefits.
 
(a)           During the Term of this Agreement, while the Executive is employed
by the Company, the Company will pay to the Executive the following salary and
incentive awards for services rendered to the Company:
 
(i)           The Company will pay to the Executive an annual salary in an
amount not less than the base salary in effect for the Executive as of the date
on which this Agreement is executed (in the event the Executive's rate of annual
base salary is increased, such increased rate shall not be decreased during the
Term of this Agreement); and
 
(ii)           The Executive will be entitled to receive incentive awards if and
to the extent that the Board of Directors determines in good faith that the
Executive's performance merits payment of an award according to the terms of the
incentive compensation plans applicable to senior executives of the Company.
 
If the Executive is employed by an Affiliate or a successor (as described in
Section 3), the term "Board of Directors" as used in this Section 4(a) and in
Section 5(a) means the Board of Directors of the Executive's employer.
 
(b)           During the Term of this Agreement, while the Executive is employed
by the Company, the Executive will be eligible to participate in a similar
manner as other senior executives of the Company in retirement plans, fringe
benefit plans, supplemental benefit plans and other plans and programs provided
by the Company for its executives or employees from time to time.
 
5.           Termination of Employment.
 
(a)           If, during the Term of this Agreement, the Company terminates the
Executive's employment other than for Cause (as defined in Section 7), the
Company will pay to the Executive in cash within 30 days after the Executive's
termination of employment
 

  2
 

--------------------------------------------------------------------------------

 

(i)           a lump sum payment equal to three (3) times the sum of: (A) the
highest annual base salary rate in effect for the Executive at any time during
the three- year period preceding employment termination, plus (B) the highest of
(1) the annual bonus for the year in which the termination of employment occurs,
or (2) the highest annual bonus received by the Executive during the three
calendar years preceding the calendar year in which the termination of
employment occurs; and
 
(ii)           any unpaid salary through the date of employment termination,
unpaid annual bonus for the prior year and a pro-rated portion of the annual
bonus for the year in which termination of employment occurs.
 
For purposes of Sections 5(a)(i)(B)(1) and 5(a)(ii), the annual bonus for the
year in which termination of employment occurs will be the "target" annual bonus
for such year unless, before the Executive's termination of employment, the
Board of Directors made a good faith final determination of the amount of the
Executive's actual annual bonus for such year. If the Board of Directors made
such a determination, the applicable award will be computed based on the Board
of Directors' determination, rather than on the "target" amount for such year.
 
(b)           If, during the Term of this Agreement, the Company terminates the
Executive's employment other than f'or Cause (as defined in Section 7), the
Executive will be entitled to receive the following additional benefits
determined as of the date of his termination of employment:
 
(i)           Any outstanding service based restricted stock that would become
vested (that is, transferable and nonforfeitable) if the Executive remained an
employee through the Term of this Agreement will become vested as of the date of
the Executive's termination of employment. In addition, with respect to any
outstanding performance based restricted stock and any restricted stock the
Company has agreed to award the Executive at the end of a performance period
subject to the Company's achievement of performance goals, if the date as of
which the restricted stock is to become vested falls within the Term of this
Agreement, the stock will become vested, at the end of the performance period if
and to the extent that the performance goals are met.
 
(ii)           A supplemental retirement benefit payable in cash in a lump sum
equal to the difference between (A) the present value of the vested retirement
benefits that the Executive had accrued at the time of termination of employment
under the Company's qualified defined benefit retirement plan (the "Retirement
Plan"), any excess or supplemental retirement plans in which the Executive
participates and/or other supplemental retirement benefits to which the
Executive is entitled under any contract or agreement (together, the "SERPs"),
assuming for this purpose that the Executive would begin receiving benefits at
the first early retirement date provided under the applicable plan or, if the
Executive is eligible to receive retirement benefits upon termination of
employment under the applicable plan, assuming the Executive will begin
receiving benefits at the time of termination of employment, and (B) the benefit
the Executive would be entitled to receive under the Retirement Plan and the
SERPs assuming for all such benefit determinations that the Executive was three
years older than the Executive's actual age and had three additional years of
service. For purposes of the calculations
 

  3
 

--------------------------------------------------------------------------------

 

required under this Section 5(b)(ii), the same actuarial assumptions that are
used under the Company's qualified retirement plan shall be used.
 
(c)           If the Executive voluntarily terminates employment with the
Company during the Term of this Agreement under circumstances described in this
subsection (c), the Executive will be entitled to receive the benefits described
in subsections (a) and (b) above as if the Company had terminated the
Executive's employment other than for Cause. Subject to the provisions of this
subsection (c), these benefits will be provided if the Executive voluntarily
terminates employment after (i) the Company reduces the Executive's base salary
(except a reduction consistent and proportional with an overall reduction, due
to extraordinary business conditions, in the compensation of all other senior
executives of the Company), (ii) the Executive is not in good faith considered
for incentive awards as described in Section 4(a)(ii), (iii) the Company fails
to provide benefits as required by Section 4(b), (iv) the Company relocates the
Executive's primary place of employment to a location, other than either the
Washington, D.C. or Wilmington, Delaware metropolitan areas, further than 50
miles from the Executive's primary place of employment on the first day of the
Term of this Agreement, or (v) the Company demotes the Executive to a position
that is not a senior management position (other than on account of the
Executive's disability, as defined in Section 6 below). In order for this
subsection (c) to be effective: (1) the Executive must give written notice to
the Company indicating that the Executive intends to terminate employment under
this subsection (c), (2) the Executive' s voluntary termination under this
subsection must occur within 60 days after the Executive knows or reasonably
should know of an event described in clause (i), (ii), (iii), (iv), or (v)
above, or within 60 days after the last in a series of such events, and (3) the
Company must have failed to remedy the event described in clause (i), (ii),
(iii), (iv), or (v), as the case may be, within 30 days after receiving the
Executive's written notice. If the Company remedies the event described in
clause (i), (ii), (iii), (iv), or (v), as the case may be, within 30 days after
receiving the Executive's written notice, the Executive may not terminate
employment under this subsection (c) on account of the event specified in the
Executive's notice. Termination under the circumstances above shall be deemed an
involuntary termination without Cause for purposes of non-qualified benefit
plans.
 
(d)           Notwithstanding subsection (a), (b), and (c) of this Section 5, if
the independent public accountants for the Company (the "Accountants") determine
that if the payments and/or benefits to be provided under subsections (a), (b),
and (c) of this Section 5 (and/or any other payments and/or benefits provided or
to be provided to the Executive under any applicable plan, program, agreement or
arrangement maintained, contributed to or entered into by the Company or any
group or entity whose actions result in a change of ownership or effective
control (as those terms are defined in Code Section 280G and regulations
promulgated thereunder) or any affiliate of the Company) (a "Payment" or
collectively "Payments") were provided to the Executive (x) the Executive would
incur an excise tax under Section 4999 of the Internal Revenue Code of 1986, as
amended (the "Code") (such excise tax, together with any interest and penalties,
are hereinafter collectively referred to as the "Excise Tax"), and (y) the net
after tax benefits to the Executive attributable to the Payments would not be at
least $10,000 greater than the net after tax benefits that would accrue to the
Executive if the Payments that would otherwise cause the Executive to be subject
to the Excise Tax were not provided, the Payments shall be reduced so that the
Payments provided to the Executive are the greatest (as determined by the
Accountants) that may be provided without any such Payment being subject to the
Excise Tax. If the Payments are to be reduced under this subsection 5(d), the
Executive shall
 

  4
 

--------------------------------------------------------------------------------

 

be given the opportunity to designate which Payments shall be reduced and in
what order of priority.
 
(i)           If the Executive receives reduced Payments pursuant to subsection
5(d), or if it had been determined that no such reduction was required, but it
nonetheless is established pursuant to the final determination of a court or an
Internal Revenue Service proceeding that, notwithstanding the good faith of the
Executive and the Company in applying the terms of subsection 5(d), the
aggregate Payments to the Executive would result in any Payment being subject to
the Excise Tax, and that a reduction pursuant to subsection 5(d) should have
occurred, then the Executive shall be deemed for all purposes to have received a
loan made on the date of the receipt of the Payments in an amount such that,
after taking into consideration such loan, no portion of the aggregate Payments
would be subject to the Excise Tax. The Executive shall have an obligation to
repay such loan to the Company on demand, together with interest on such amount
at the applicable Federal rate (as defined in Section 1274(d) of the Code) from
the date of the Executive's receipt of such loan until the date of such
repayment.
 
(ii)           If the Executive's Payments are reduced or are to be reduced
pursuant to subsection 5(d), and it is determined that the Payments were or are
to be reduced pursuant to subsection 5(d) to a greater extent than was or is
necessary to avoid the Excise Tax or it is determined that the Executive's
Payments should not be or should not have been reduced pursuant to subsection
5(d), then the Company shall promptly pay to the Executive the amount necessary
so that, after such adjustment, the Executive will have received or be entitled
to receive the maximum payments payable under this subsection 5(d), together
with interest at the applicable Federal rate (as defined in Section 1274(d) of
the Code) on amounts that were incorrectly reduced pursuant to subsection 5(d).
 
(iii)           Gross-Up Payment.
 
(A)           Anything in this Agreement to the contrary notwithstanding, if it
shall be determined that any Payments would be subject to the Excise Tax or any
interest or penalties are incurred, and it is determined that the Payments
should not be reduced pursuant to subsection 5(d), then the Executive shall be
entitled to receive an additional payment (a "Gross-Up Payment") in an amount
such that after payment by the Executive of all taxes (including any interest or
penalties imposed with respect to such taxes), including, without limitation,
any income taxes, employment taxes (and any interest and penalties imposed with
respect thereto) and Excise Taxes imposed upon the Gross-Up Payment, the
Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments.
 
(B)           All determinations required to be made under this subsection
5(d)(iii), including whether and when a Gross-Up Payment is required and the
amount of such Gross-up Payment and the assumptions to be utilized in arriving
at such determination, shall be made by the
 

  5
 

--------------------------------------------------------------------------------

 

Accountants, who shall provide detailed supporting calculations both to the
Company and the Executive within 15 business days of the receipt of notice from
the Executive that there has been a Payment, or such earlier time as is
requested by the Company. All fees and expenses of the Accountants shall be
borne solely by the Company. Any Gross-Up Payment, as determined pursuant to
this subsection 5(d)(iii), shall be paid by the Company to the Executive within
five days of the receipt of the Accountants' determination. Any determination
made independently and in good faith by the Accountants shall be binding upon
the Company and the Executive. As a result of the uncertainty in the application
of Sections 280G and 4999 of the Code, at the time of the initial determination
by the Accountants hereunder, it is possible that Gross-Up Payments which will
not have been made by the Company should have been made consistent with the
calculations required to be made hereunder ("Underpayment"). In the event that
the Company exhausts its remedies pursuant to subsection 5(d)(iii)(C) and the
Executive thereafter is required to make a payment of any Excise Tax, the
Accountants shall determine the amount of the Underpayment that has occurred and
any such Underpayment shall be promptly paid by the Company to or for the
benefit of the Executive.
 
(C)           The Executive shall notify the Company in writing of any claim by
the Internal Revenue Service that, if successful, would require the payment by
the Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than thirty business days after the Executive is
informed in writing of such claim and shall apprise the Company of the nature of
such claim and the date on which such claim is requested to be paid. The
Executive shall not pay such claim prior to the expiration of the 30-day period
following the date on which it gives such notice to the Company (or such shorter
period ending on the date that any payment of taxes with respect to such claim
is due). If the Company notifies the Executive in writing prior to the
expiration of such period that it desires to contest such claim, the Executive
shall:
 
(1)  give the Company any information reasonably requested by the Company
relating to such claim,
 
(2)  take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,
 
(3)  cooperate with the Company in good faith in order effectively to contest
such claim, and
 
(4)  permit the Company to participate in any proceedings relating to such
claim;
 

6 
 

--------------------------------------------------------------------------------

 

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this subsection 5(d)(iii), the Company shall control all proceedings taken in
connection with such contest and, at its sole option, may pursue or forego any
and all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim and may, at its sole option, either
direct the Executive to pay the tax claimed and sue for a refund or contest the
claim in any permissible manner, and the Executive agrees to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, further, that if the Company directs the Executive to pay
such claim and sue for a refund, the Company shall advance the amount of such
payment to the Executive, on an interest-free basis and shall indemnify and hold
the Executive harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties with respect thereto) imposed with respect to
such advance or with respect to any imputed income with respect to such advance;
and provided, further, that any extension of the statute of limitations relating
to payment of taxes for the taxable year of the Executive with respect to which
such contested amount is claimed to be due is limited solely to such contested
amount. Furthermore, the Company's control of the contest shall be limited to
issues with respect to which a Gross-Up Payment would be payable hereunder and
the Executive shall be entitled to settle or contest, as the case may be, any
other issue raised by the Internal Revenue Service or any other taxing
authority.
 
(D)           If, after the receipt by the Executive of an amount advanced by
the Company pursuant to subsection 5(d)(iii)(C), the Executive becomes entitled
to receive any refund with respect to such claim, the Executive shall (subject
to the Company's complying with the requirements of subsection 5(d)(iii))
promptly pay to the Company the amount of such refund (together with any
interest paid or credited thereon after taxes applicable thereto). If after the
receipt by the Executive of an amount advanced by the Company pursuant to
subsection 5(d)(iii), a determination is made that the Executive shall not be
entitled to any refund with respect to
 

  7
 

--------------------------------------------------------------------------------

 

such claim and the Company does not notify the Executive in writing of its
intent to contest such denial of refund prior to the expiration of 30 days after
such determination, then such advance shall be forgiven and shall not be
required to be repaid and the amount of such advance shall offset, to the extent
thereof, the amount of Gross-Up Payment required to be paid.
 
(iv)           Any Gross-Up Payment shall be made not later than the end of the
Executive's taxable year next following the taxable year in which the Executive
remits the excise tax under Code Section 4999 and any taxes related thereto.
 
6.           Disability or Death..  Upon the Executive's death or disability,
the provisions of Sections 1, 2, 4, and 5 of this Agreement will terminate. This
contract provides no benefits due to disability or death in addition to any
death, disability and other benefit provided under the Company benefit plans in
which the executive participates. The Executive shall be considered disabled if
the Executive is entitled to long-term disability benefits under the Company's
disability plan or policy.
 
7.           Cause.  For purposes of this Agreement, the term "Cause" means (i)
intentional fraud or material misappropriation with respect to the business or
assets of the Company, (ii) persistent refusal or willful failure of the
Executive to perform substantially his duties and responsibilities to the
Company, other than an asserted responsibility which would give rise under
Section 5(c) above to a right to terminate and have such termination considered
an involuntary termination without Cause, which continues after the Executive
receives notice of such refusal or failure, (iii) conduct that constitutes
disloyalty to the Company, and that materially damages the property, business or
reputation of the Company, or (iv) conviction of a felony involving moral
turpitude.
 
8.           Termination.  This Agreement shall terminate upon the successful
completion of the Term of this Agreement; provided, however, that if the
Executive's employment is terminated during the Term of this Agreement and the
Company's and the Executive's obligations under Sections 5, 9 or 10 hereof have
not been satisfied as of the last day of the Term of this Agreement, such
obligations shall survive the expiration of the Term of this Agreement and shall
remain in effect until such time as all such obligations have been satisfied. No
additional payments are required by the termination of this Agreement.
 
9.           Fees and Expenses.  The Company will pay all reasonable fees and
expenses, if any, (including, without limitation, legal fees and expenses) that
are incurred by the Executive to enforce this Agreement and that result from a
breach of this Agreement by the Company, unless such fees and expenses result
from a claim made by the Executive that is deemed by an arbitrator, mediator, or
court, as applicable, to be frivolous or made in bad faith, in which case each
party shall pay its own fees and expenses.
 

  8
 

--------------------------------------------------------------------------------

 

10.           Tax Withholding.  The Company may withhold from all amounts
payable under this Agreement an amount necessary to satisfy its income and
payroll tax withholding obligations.
 
11.           Assignment.  The rights and obligations of the Company under this
Agreement will inure to the benefit of and will be binding upon the successors
and assigns of the Company. If the Company is consolidated or merged with or
into another corporation, or if another entity purchases all or substantially
all of the Company's assets, the surviving or acquiring corporation will succeed
to the Company's rights and obligations under this Agreement. The Executive's
rights under this Agreement may not be assigned or transferred in whole or in
part, except that the personal representative of the Executive's estate will
receive any amounts payable under this Agreement after the death of the
Executive.
 
12.           Rights Under this Agreement.  The right to receive benefits under
the Agreement will not give the Executive any proprietary interest in the
Company or any of its assets. Benefits under the Agreement will be payable from
the general assets of the Company, and there will be no required funding of
amounts that may become payable under the Agreement. The Executive will for all
purposes be a general creditor of the Company. The interest of the Executive
under the Agreement cannot be assigned, anticipated, sold, encumbered or pledged
and will not be subject to the claims of the Executive's creditors.
 
13.           Notice.  For purposes of this Agreement, notices and all other
communications to the Executive must be in writing addressed to the Executive or
his personal representative at his last known address. All notices to the
Company must be directed to the attention of the Chief Executive Officer. Such
other addresses may be used as either party may have furnished to the other in
writing. Notices are effective when mailed if sent by United States registered
mail, return receipt requested, postage prepaid. Notices sent otherwise are
effective when received. Notwithstanding the forgoing, notices of change of
address are effective only upon receipt.
 
14.           Miscellaneous.  To the extent not governed by federal law, this
Agreement will be construed in accordance with the law of the State of Maryland
without reference to its conflict of laws rules. No provisions of this Agreement
may be modified, waived or discharged unless such waiver, modification or
discharge is agreed to in writing and the writing is signed by the Executive and
the Company. A waiver of any breach of or compliance with any provision or
condition of this Agreement is not a waiver of similar or dissimilar provisions
or conditions. The invalidity or unenforceability of any provision of this
Agreement will not affect the validity or enforceability of any other provision
of this Agreement, which will remain in full force and effect. This Agreement
may be executed in one or more counterparts, all of which will be considered one
and the same agreement. As of the date first above written, the Prior Agreement
shall be superceded in its entirety and shall no longer be of any force or
effect.
 
(a)           Notwithstanding any provision herein or in any other agreement
with the Company to the contrary, if the Executive qualifies as a "specified
employee" (as that term is defined in Code Section 409A(2)(B)(i)) at the time of
the Executive's separation from service for any reason other than death, any
benefits otherwise provided or payable which are subject to
 

  9
 

--------------------------------------------------------------------------------

 

Code Section 409A(a)(2)(B) shall be subject to a six month deferral in payment
and will not be otherwise payable, or provided to the Executive, until the
earlier of the date of the Employee's death or six months after the date of such
separation from service. Any amounts that are deferred in respect of this six
month restriction shall be paid to Executive as soon as practicable after the
end of the six-month period (or date of death if earlier), but in no event later
than 5 business days after the end of such six month period, at which time any
remaining payments and benefits will continue to be paid and provided for in the
normal form described in herein.
 
(b)           Notwithstanding any provision herein, any payment or benefit under
this Agreement which is considered a reimbursement under Code Section 409A, must
be made no later than the last day of the Executive's taxable year following the
Executive's taxable year in which the expense subject to the reimbursement was
incurred.
 
WITNESS the following signatures.
 
PEPCO HOLDINGS, INC.
 
 
EXECUTIVE
 
 
By:
Its
/s/ D. R. Wraase                 
Chairman of the Board and
  Chief Executive Officer
/s/ Joseph M. Rigby            

 
 

  10
 

--------------------------------------------------------------------------------

 
